Sup. Ct. Cal. Motion for leave to proceed-m forma pauperis granted. Petition for writ of certiorari granted, limited to the following questions:
"Where there is a violation of the rule of Griffin v. California, 380 U. S. 609, (1) can the error be held to be *957harmless, and (2) if so, was the error harmless in this case?”
Morris Lavine for petitioners. Thomas C. Lynch, Attorney General of California, Doris H. Maier, Assistant Attorney General, and Raymond M. Momboisse, Deputy Attorney General, for respondent.
Case transferred to the appellate docket.
The Chief Justice took no part in the consideration or decision of this motion and petition.